Citation Nr: 1801477	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-42 039A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral arm disability, to include shoulder strain.

2.  Entitlement to service connection for bilateral knee disability, to include patellofemoral syndrome.

3.  Entitlement to service connection for bilateral foot disability, to include pes planus, plantar fasciitis, hallux valugus, and hammer toes.


(The claim of entitlement to relief from the payment of attorney fees in the amount of $16,784.49 is the subject of a separate decision of the Board.)

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from September 1972 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a videoconference Board hearing held in March 2012.  A transcript is of record.  

This case was remanded by the Board in March 2016 and in April 2017, for additional development.  The requested examinations were provided in May 2017 and July 2017, but the Board finds that the accompanying opinions are inadequate.  As such, these issues are being remanded again.

The Board notes that it appears the RO acknowledged a notice of disagreement by the Veteran in November 2017, with respect to the issue concerning an increased evaluation for hearing loss.  There does not appear to be a responsive statement of the case as to this issue.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the development requested in the Board's April 2017 remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Specifically, the AOJ was instructed to obtain a more definitive medical opinion regarding whether the Veteran's bilateral arm, bilateral knee, and bilateral foot disabilities were related to his military service or, in the alternative, caused or aggravated by his service-connected neck, back, and leg disabilities.  Specifically, the examiner was to review the entire claims file, including prior examination findings from March 2014, and address whether previous diagnoses of bilateral shoulder strain, bilateral patellofemoral syndrome, hammer toes, hallux valgus, and bilateral plantar fasciitis support a finding that the Veteran had chronic bilateral arm, knee, and foot disabilities.  See April 2017 Board Remand.

In a May 2017 opinion, following a review of the claims folder and an examination of the Veteran, a VA examiner concluded that there was insufficient evidence found on examination to warrant a diagnosis for the claimed bilateral arm and knee disabilities.  With regard to the feet, the examiner diagnosed pes planus and determined that it was less likely than not related to the Veteran's service.  In a July 2017 opinion, a different VA examiner confirmed the diagnosis of bilateral shoulder strain, but did not otherwise address its onset or etiology.  She also noted the record contained no actual service treatment records except for a July 1996 clinical summary of radiating neck pain in the left shoulder with no definitive diagnosis given.  

Unfortunately, the Board finds these examinations inadequate, as the VA examiners failed to reference, or even acknowledge, the prior diagnoses of knee and foot disorders from March 2014 and/or relied upon incorrect information in rendering their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

So, even if the Veteran was not shown to have patellofemoral syndrome, hammer toes, hallux valgus, and bilateral plantar fasciitis at the time of the May 2017 VA examination, this did not relieve the examiner of his obligation to fully address the Veteran's medical history and determine the nature and etiology of all diagnosed disorders since service and during the pendency of the claim.  In addition, the July 2017 VA examiner was incorrect in reporting that there were no service treatment records, since such records have been associated with the file since at least 2002.  Moreover, because the Veteran's service ended in 1975, it is not clear what report the examiner reviewed and the Board has been unable to find the July 1996 in-service treatment record in the claims file.

Finally both examiners failed to adequately address whether the Veteran's diagnosed bilateral shoulder strain and pes planus were caused by or permanently worsened by his service-connected neck, back, and leg disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  Given the VA examiners' failure to fully and accurately consider the evidence of record and to answer the specific questions posed by the Board another VA examination is necessary. 

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim has already been remanded twice.  Therefore, the Board wishes to assure the Veteran that it would not be remanding it again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the onset and etiology of his bilateral arm, bilateral knee, and bilateral foot disabilities.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

a) Identify all current bilateral arm, bilateral knee, and bilateral foot disorders and address the diagnoses already of record, including shoulder strain, patellofemoral syndrome, pes planus, hammer toes, hallux valgus, and plantar fasciitis.  The examiner must offer an opinion even if a specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

b) For each diagnosis, the examiner should state whether it at least as likely as not, i.e., at least a 50 percent probability or greater, began during service or is otherwise related thereto.  If any diagnosed bilateral arm, bilateral knee, and bilateral foot cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

c) In the alternative, the examiner should whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed bilateral arm, bilateral knee, and bilateral foot disorders were: i) caused by his service connected neck, back, and leg disabilities, or ii) was aggravated by (i.e. permanently worsened beyond its natural progression) his service-connected neck, back and leg disabilities.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

2.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

